DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 08/04/2021. Claims 2, 4, 6, 8 and 13-15 are currently amended. Claims 1, 5 and 9 are cancelled. Claims 2-4, 6-8 and 10-21 are currently pending. 
The objection of claim 2 has been withdrawn due to applicant’s amendment.
The objection of claim 4 is withdrawn.
The objection of claim 13 is maintained; see below.
The specification objection has been withdrawn due to applicant’s amendment.
The rejection of claims 2 and 6 under 35 U.S.C. 112(b) is partially maintained; see below.
The rejection of claims 8, 14 and 21 under 35 U.S.C. 112(b) are withdrawn due to applicant’s amendment.
The rejection of claim 13 under 35 U.S.C. 112(b) is maintained; see below.
The rejection of claim 9 under 35 U.S.C. 112(d) is withdrawn due to applicant’s cancellation of the claim.
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/04/2021, with respect to the rejection(s) of claim(s) 2-4, 7, 9, 11-14, 16 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Bays; claims 5 and 15 under 35 U.S.C. 103 as being unpatentable over Bays in view of Ignon; claims 6, 8 and 17 under 35 U.S.C. 103 as being unpatentable over Bays in view of La Bianco; and claims 10 and 18-20 under 35 U.S.C. 103 as being unpatentable over Bays in view of Hendler, have been fully considered and are 
Applicant’s arguments with respect to the rejection of claims 2 and 13, and claims dependent therefrom, under 35 U.S.C. 112(b) have been fully considered but are not persuasive.
	Applicant argues the Office action’s interpretation appears to read extra words into the claim, and the claim language is clear in requiring a plurality of flexible elements, where the plurality of flexible elements include a plurality of abrasive elements.
	It is respectfully submitted broadest reasonable interpretation of the limitation “the plurality of flexible elements include a plurality of abrasive elements” encompasses multiple interpretations rendering the claim indefinite as discussed below, and applicant has not provided any arguments or reasoning as to why these interpretations do not make sense or are improper. Therefore, the scope of the claim is indefinite and the rejection is maintained.
Claim Objections
Claims 4, 13 and 19 are objected to because of the following informalities:  
In claim 4, line 3, the phrase “the flexible elements” should read “the plurality of flexible elements” to maintain consistency in referring to the plurality of flexible elements.
In claim 13, line 4, the phrase “where the each of the plurality of flexible elements” should read “where each of the plurality of flexible elements”.
In claim 13, line 5, the phrase “on an outer surface abrasion device” should read “on an outer surface of the abrasion device”, or equivalence thereof.
In claim 19, line 3, “the flexible elements” should read “the plurality of flexible elements” to maintain consistency in referring to the plurality of flexible elements. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-8 and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the claim recites “where the plurality of flexible elements include a plurality of abrasive elements”. It is unclear whether each flexible element includes a plurality of abrasive elements, or each flexible element only includes a single, or at least one, abrasive element, such that there would be a plurality of abrasive elements, or at least one of the plurality of flexible elements includes a plurality of abrasive elements. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting at least one of the plurality of flexible elements to include a plurality of abrasive elements.
	Regarding claim 6, the preamble of the claim recites “the tissue treatment device of claim 1”. It is unclear what the metes and bounds of the claim limitations are, since the claim is currently dependent on a cancelled claim. Therefore, the scope of the claim is indefinite. For examination purposes, the claim is interpreted to be dependent on claim 2.
	Further, the claim recites “a plurality of flexible elements are deformable and spring-like”. It is unclear what the metes and bounds of the term “spring-like” are. In other words, it is unclear in what way the flexible elements are supposed to be “spring-like” (i.e. similar material, similar structure, similar 
	Regarding claim 13, the claim recites “where the plurality of flexible elements include a plurality of abrasive elements”. It is unclear whether each flexible element includes a plurality of abrasive elements, or if each flexible element only includes a single, or at least one, abrasive element, such that there would be a plurality of abrasive elements, or at least one of the plurality of flexible elements includes a plurality of abrasive elements. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting at least one of the plurality of flexible elements to include a plurality of abrasive elements.
	Regarding claim 14, the claim recites “the applicator tip” in line 3. There is insufficient antecedent basis for this limitation in the claim, since an applicator tip has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to an applicator tip of the abrasion device.
	Regarding claim 17, the claim recites “where the plurality of flexible elements comprise a lower durometer material located at a distal end”. It is unclear what the metes and bounds of the phrase are, since a low or lower durometer material has not been defined, therefore, it is unclear what material is considered a lower durometer material. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a material disclosing a durometer to meet the claimed limitations.
	Claims 3-4, 7-8, 10-12, 15-16 and 18-21 are indefinite due to their dependencies on indefinite base claims 2 and 13.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding claim 6, the claim recites “the tissue treatment device of claim 1” in the preamble. Since claim 1 is a cancelled claim, claim 6 fails to further limit the claim upon which it depends and is therefore in improper dependent form.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 2 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The closest prior art of record, US 2007/0156124 A1 to Ignon, discloses a tissue treatment device including a plurality of elements disposed on a distal tip that are spaced apart and extending in a partial spiral shape, but fails to disclose the elements being flexible, or the device including a motor, and it would not be obvious to one of ordinary skill to modify the device as claimed, since Ignon discloses the device functioning through manual rotation/twisting by the user’s hand.
	US 2004/0015139 A1 to La Bianco discloses a skin treatment device including a plurality of elements disposed on a distal tip that are spaced apart and may be disposed in a spiral shape, where the 
Claims 3-4, 6-8, 10-12 and 14-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771   

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771